F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               AUG 28 2001
                                 TENTH CIRCUIT
                            __________________________                    PATRICK FISHER
                                                                                   Clerk

 DARIEL D. HINSDALE, a/k/a Tom Hinsdale;
 GRACE A. HINSDALE,

          Plaintiffs-Appellants,
                                                                 No. 00-3087
 THOMAS G. ANDERSON; ROBERT E.                                    (D. Kan.)
 BENTON; VIRGINIA P. BENTON, Executrix                     (D.Ct. No. 96-CV-1249)
 of the Estate of Robert E. Benton,

          Plaintiffs,

 v.

 CITY OF LIBERAL, KANSAS; JOE
 BRIDENBURG; GEORGE A. HERRMAN,
 a/k/a Tony Herrman; LARRY KOOCHEL;
 DEBBIE S. GISKIE; RON THORNBURG,
 individually and in their official capacities,

          Defendants-Appellees.
                        ____________________________

                             ORDER AND JUDGMENT *


Before HOLLOWAY, Circuit Judge, BRORBY, Senior Circuit Judge, and
JONES, ** Circuit Judge.

      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

      **
           The Honorable Nathaniel R. Jones, United States Circuit Judge for the Sixth
Circuit, sitting by designation.
       Plaintiffs Dariel D. (“Tom”) Hinsdale and Grace Hinsdale are husband and

wife. Tom Hinsdale appeals the district court’s decision to grant summary

judgment to defendants on his: (1) retaliation claim under the Fair Labor

Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”); (2) freedom of association claim

under the First and Fourteenth Amendments; (3) procedural due process,

substantive due process, and equal protection claims under the Fourteenth

Amendment; and (4) conspiracy claims pursuant to 42 U.S.C. § 1985. Grace

Hinsdale appeals the district court’s conclusion she does not have Article III

standing to assert a freedom of association claim under the First and Fourteenth

Amendments. Exercising jurisdiction under 28 U.S.C. § 1291,          1
                                                                         we reverse in

part and affirm in part.



I. Background

       Defendant City of Liberal, Kansas (“City) operates under the commission-

manager plan set forth in Kan. Stat. Ann. § 12-1001 et seq. “The administration


       1
          The district court’s summary judgment ruling was not an appealable final order
because it denied defendant Ron Thornburg’s summary judgment motion on plaintiffs
Thomas Anderson’s and Virginia Benton’s substantive due process claims. After Tom
and Grace Hinsdale filed their notice of appeal, the district court dismissed Mr.
Anderson’s and Ms. Benton’s claims with prejudice by stipulation of the parties. As of
that date, the Hinsdales’ notice of appeal ripened, and “we will consider the appeal on its
merits rather than dismiss for lack of jurisdiction.” Lewis v. B.F. Goodrich Co., 850 F.2d
641, 645 (10th Cir. 1988) (en banc).


                                            -2-
of the city’s business shall be in the hands of a manager. The manager shall be

appointed by the commission, and shall hold office at the pleasure of the board.”

Kan. Stat. Ann. § 12-1011;   see Riddle v. City of Ottawa , 754 P.2d 465, 469 (Kan.

Ct. App. 1988). “The manager shall be responsible for the administration of all

of the affairs of the city. He or she shall see that the laws and ordinances are

enforced. The manager shall appoint and remove all heads of departments, and

all subordinate officers and employees of the city.” Kan. Stat. Ann. § 12-1014;

see Riddle , 754 P.2d at 469.



      Defendants Larry Koochel, Joe Bridenburg, and George A. Herrman were

three of the five members of the City Commission (“Commission”) at all times

relevant to this case. Laverne Lee Courtney and Ivanhoe Love, Jr. were the other

two members of the Commission during this same period. Richard Olson was

City Manager from April 1993 through October 1994. Defendant Debra Sue

Giskie was Acting City Manager from October 1994 through May 1995. Stanley

H. Wilbers was City Finance Director from November 1989 to January 1995.



      “When we review a summary judgment, we resolve all factual disputes, and

draw all inferences, in favor of the party against whom judgment was granted.”

Morfin v. Albuquerque Pub. Schs.   , 906 F.2d 1434, 1436 (10th Cir. 1990).


                                         -3-
Viewed in this light, the relevant events follow.    2




       Mr. Hinsdale became the City’s Chief of Police in 1987. In May 1993,

Grace Hinsdale filed a FLSA lawsuit against the City and its Housing Authority,

by and with whom she had been employed, claiming she was due unpaid overtime

compensation. One year later, the Commission and Mr. Olson became aware that

Mr. Hinsdale would testify in his wife’s FLSA lawsuit on her behalf.

Specifically, on May 17, 1994, the Commission discussed this development in an

executive session following its public meeting. On approximately July 3, 1994,

Mr. Olson presented two employment options to Mr. Hinsdale: (1) resign with

six months severance pay and a favorable recommendation; or (2) be demoted              3
                                                                                            to

the newly created Court Administrator position, take a more than $6,000 pay cut,

and retire as soon as he was eligible under the Kansas public employee retirement

system. On July 10, 1994, Mr. Hinsdale selected the second option, which went

into effect immediately. Mr. Hinsdale testified by deposition in his wife’s FLSA

lawsuit on August 12, 1994.


       2
         We address the relevant facts surrounding these events in our analysis of each
cause of action on appeal. See infra Part III.

       3
          Although the district court and defendants refer to this as a “transfer,” Mr. Olson
clearly testified he “demoted” Mr. Hinsdale.


                                             -4-
      In October 1994, the Commission fired Mr. Olson, and made Ms. Giskie

Acting City Manager. On January 18, 1995, Ms. Giskie presented two options to

Mr. Hinsdale with one week to decide between them: (1) be fired; or (2) resign

with a severance package. Two days later, at Mr. Hinsdale’s request, Ms. Giskie

put her reasons for the adverse employment action in writing. Soon thereafter,

Mr. Hinsdale was admitted to the hospital for some surgery. Upon the

completion of his sick leave, Mr. Hinsdale was terminated from the City’s

employment on March 20, 1995.



      The Hinsdales’ second amended complaint reflects the proverbial

“shotgun” approach to litigation. Mr. Hinsdale sued various groupings of

defendants claiming retaliation under the FLSA, 29 U.S.C. § 215(a)(3);

violations of his rights to freedom of speech, freedom of association, procedural

due process, substantive due process, and equal protection under 42 U.S.C.

§ 1983; conspiracy to interfere with his civil rights under 42 U.S.C. § 1985; and

breach of an implied contract of employment, tortious interference with an

employment contract, defamation, and breach of fiduciary duty under state law.

Grace Hinsdale sued two groupings of defendants claiming violations of her

rights to freedom of association and equal protection under § 1983, and

conspiracy to interfere with her civil rights under § 1985. The district court


                                         -5-
granted defendants’ summary judgment motion with respect to all of the

Hinsdales’ claims.



      On appeal, Mr. Hinsdale claims the district court erred in concluding he:

(1) failed, with regard to his FLSA retaliation claims, (a) to establish a prima

facie case as to his demotion, and (b) to present sufficient evidence of pretext to

rebut defendants’ explanation as to why he was terminated; (2) failed to establish

a jury question on causation as to his freedom of association claim; (3) was

afforded federal procedural due process as to his termination; (4) was not denied

substantive due process as to his demotion and termination; (5) abandoned his

equal protection claim; (6) abandoned his § 1983 claims against the City; and (7)

only raised a claim pursuant to 42 U.S.C. § 1985(3) and did not present sufficient

evidence of the existence of a conspiracy. He also argues generally that Messrs.

Koochel, Bridenburg and Herrman are not entitled to absolute legislative or

qualified immunity for their actions taken in this case, and Ms. Giskie is not

entitled to qualified immunity. Finally, Grace Hinsdale claims the district court

erred in concluding she did not have Article III standing to assert her freedom of

association claim.




                                         -6-
II. Standard of Review

       We review the grant of summary judgment        de novo utilizing the standard

described in Rule 56(c) of the Federal Rules of Civil Procedure.       See Adler v.

Wal-Mart Stores, Inc. , 144 F.3d 664, 670 (10th Cir. 1998). Summary judgment

is appropriate if there is no genuine issue of material fact and the movant is

entitled to judgment as a matter of law.     See Fed. R. Civ. P. 56(c). Under this

standard, we view the evidence and draw reasonable inferences in the light most

favorable to the nonmovant.       See Adler , 144 F.3d at 670.

       Credibility determinations, the weighing of the evidence, and the
       drawing of legitimate inferences from the facts are jury functions,
       not those of a judge, whether he is ruling on a motion for summary
       judgment or for a directed verdict. The evidence of the non-movant
       is to be believed, and all justifiable inferences are to be drawn in his
       favor.

Anderson v. Liberty Lobby, Inc.     , 477 U.S. 242, 255 (1986).


       “A disputed fact is ‘material’ if it might affect the outcome of the suit

under the governing law, and the dispute is ‘genuine’ if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.”       Richmond v.

ONEOK, Inc. , 120 F.3d 205, 208 (10th Cir. 1997). A movant that does not bear

the burden of persuasion at trial satisfies its initial burden on a motion for

summary judgment by pointing out to the court the lack of evidence for the

nonmovant on an essential element of the nonmovant’s claim.          See Adler , 144


                                             -7-
F.3d at 670-71. The burden then shifts to the nonmovant, who must “go beyond

the pleadings and ‘set forth specific facts’ that would be admissible in evidence

in the event of trial from which a rational trier of fact could find for the

nonmovant.” Id. at 671 (quoting Fed. R. Civ. P. 56(e)). “If a party that would

bear the burden of persuasion at trial does not come forward with sufficient

evidence on an essential element of its prima facie case, all issues concerning all

other elements of the claim and any defenses become immaterial.”           Id. at 670.



III. Discussion

       A. Fair Labor Standards Act Retaliation Claims        4



       Mr. Hinsdale claims he was removed as Chief of Police and then

terminated as Court Administrator by defendants in retaliation for both his

decision to testify, and actual testimony, in support of his wife’s FLSA lawsuit

against the City. The FLSA states “it shall be unlawful for any person ...         to

discharge or in any other manner discriminate against            any employee because

such employee ... has testified or   is about to testify   in any [FLSA] proceeding.”

29 U.S.C. § 215(a)(3) (emphasis added).




       In this section, “defendants” refers to Mr. Koochel, Mr. Bridenburg, Mr.
       4

Herrman, Ms. Giskie, and the City.


                                            -8-
        We have consistently held the adverse employment action “is unlawful

only if it would not have occurred   but for the retaliatory intent.”   Conner v.

Schnuck Mkts., Inc. , 121 F.3d 1390, 1394 (10th Cir. 1997) (emphasis in original;

quotation marks and citation omitted). “Thus, the mere existence of a non-

retaliatory motive that would justify an employee’s discharge does not absolve an

employer of liability for a retaliatory employment decision; rather, the employer

must actually rely on that nonretaliatory reason as the sufficient, motivating

reason for the employment decision.”       McKenzie v. Renberg’s Inc. , 94 F.3d 1478,

1484 (10th Cir. 1996) (emphasis in original).     cert. denied , 520 U.S. 1186 (1997).

We apply the burden shifting analysis of     McDonnell Douglas Corp. v. Green       , 411

U.S. 792 (1973) to FLSA retaliation claims as follows: (1) the plaintiff must

establish a prima facie case of retaliation; (2) the employer then must proffer a

legitimate reason for the adverse employment action; and (3) once the employer

does so, the plaintiff must show there is a genuine issue of material fact as to

whether the employer’s proffered reason is pretextual.       See Conner , 121 F.3d at

1394.



               To establish a prima facie case of FLSA retaliation, a plaintiff
        must show that: (1) he or she engaged in activity protected by the
        FLSA; (2) he or she suffered adverse action by the employer
        subsequent to or contemporaneous with such employee activity; and
        (3) a causal connection existed between the employee’s activity and
        the employer’s adverse action.

                                            -9-
Id.

      The defendant’s burden is merely to articulate through some proof a
      facially nondiscriminatory reason for the [adverse employment
      action]; the defendant does not at this stage of the proceedings need
      to litigate the merits of the reasoning, nor does it need to prove that
      the reason relied upon was bona fide, nor does it need to prove that
      the reasoning was applied in a nondiscriminatory fashion.

EEOC v. Flasher Co. , 986 F.2d 1312, 1316 (10th Cir. 1992) (footnote omitted).

To avoid summary judgment once the defendant meets its burden, the plaintiff is

“required to produce evidence that [the adverse employment action] was in

retaliation for his protected FLSA activity, either through the use of direct

evidence or by showing that [the defendant’s] proffered non-retaliatory reasons

for terminating him were pretextual.”    Conner , 121 F.3d at 1396. “A plaintiff

can demonstrate pretext by showing weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s reasons for its action, which a

reasonable factfinder could rationally find unworthy of credence.”    Richmond ,

120 F.3d at 209 (quotation marks, alterations, and citation omitted).



      1. Demotion from Chief of Police to Court Administrator

      Devendants claim the district court correctly held Mr. Hinsdale failed to

establish a prima facie case of retaliation as to his removal from the Chief of

Police position. The district court’s ruling is premised on its conclusion that Mr.

Hinsdale engaged in FLSA protected activity “by testifying in his wife’s FLSA

                                          -10-
case.” The court held, however, Mr. Hinsdale did not suffer an adverse action by

the City subsequent to or contemporaneous with his deposition testimony,

because his demotion to Court Administrator preceded the date of his testimony.

Further, the court concluded Mr. Hinsdale failed to show a causal connection

between his support for his wife’s case and the demotion, because “[Mr.] Olson’s

decision was his alone based upon his opinion about what was best for the city.”



      On appeal, Mr. Hinsdale claims the district court incorrectly limited the

scope of protected activity to the date of a person’s testimony in a FLSA

proceeding, and this error undermines the court’s subsequent conclusions that he

failed to satisfy the second and third elements of his prima facie case. He argues

the court should have held his decision to testify in his wife’s FLSA lawsuit

constituted the protected activity, and the temporal proximity between the date

the Commission and Mr. Olson learned of that decision and the date Mr. Olson

presented him with his removal as Chief of Police establishes his prima facie

case. We agree.



      The plain language of § 215(a)(3) protects a person whose testimony is

impending or anticipated, as well as one who has already testified, in a FLSA

proceeding. See 29 U.S.C. § 215(a)(3) (an employer is prohibited from


                                        -11-
discriminating against an employee “because such employee ... has testified or           is

about to testify in any [FLSA] proceeding” (emphasis added));          Ball v. Memphis

Bar-B-Q Co. , 228 F.3d 360, 365 (4th Cir. 2000) (“While it is enough that the

testimony be impending or anticipated, it is not enough that the       proceeding be

impending or anticipated; it must be ‘instituted.’” (emphasis in original)). We

conclude Mr. Hinsdale engaged in protected activity when he decided to testify in

his wife’s instituted FLSA lawsuit. It is undisputed Mr. Hinsdale suffered an

adverse employment action subsequent to this decision.        5
                                                                  Mr. Hinsdale thus

established the first two elements of his prima facie case.



       To satisfy the third element of a prima facie case, “the causal connection

may be demonstrated by evidence of circumstances that justify an inference of

retaliatory motive, such as protected conduct closely followed by adverse action.”

Conner , 121 F.3d at 1395 (quotation marks and citations omitted). We first



       5
         “The Tenth Circuit liberally defines the phrase ‘adverse employment action.’”
Sanchez v. Denver Pub. Schs., 164 F.3d 527, 532 (10th Cir. 1998) (citing cases). We
conclude Mr. Olson’s presentation to Mr. Hinsdale of the choice between forced
retirement or demotion to Court Administrator with a pay cut and mandatory retirement
date constituted an adverse employment action. See Burlington Indus., Inc. v. Ellerth,
524 U.S. 742, 761 (1998) (“A tangible employment action constitutes a significant
change in employment status, such as hiring, firing, failing to promote, reassignment
with significantly different responsibilities, or a decision causing a significant change in
benefits.”).


                                            -12-
compare the date the Commission and Mr. Olson became aware of Mr. Hinsdale’s

decision to testify in his wife’s FLSA lawsuit,     see Williams v. Rice , 983 F.2d

177, 181 (10th Cir. 1993), with the date of the adverse employment action.        See

Anderson , 181 F.3d at 1179. “[W]e have held that a one and one-half month

period ... may, by itself, establish causation.”    Anderson v. Coors Brewing Co. ,

181 F.3d 1171, 1179 (10th Cir. 1999). Drawing all inferences from the record in

Mr. Hinsdale’s favor, we conclude the Commission and Mr. Olson became aware

of Mr. Hinsdale’s decision at the May 17, 1994 Commission meeting, and the

adverse employment action occurred on July 3, 1994.         See supra Part I and note

5. This constitutes approximately a one and one-half month period, which

demonstrates a causal connection under our established case law.



       Accordingly, Mr. Hinsdale satisfied his burden to establish a prima facie

case of retaliation regarding his demotion to Court Administrator. We reverse

the district court’s decision to grant defendants summary judgment on this claim,

and remand for an evaluation of the evidence pursuant to the second and third

stages of the burden-shifting analysis.



       2. Termination from Court Administrator Position

       The district court concluded Mr. Hinsdale established a prima facie case of


                                             -13-
retaliation regarding his termination, and defendants articulated a legitimate

reason for the termination: “the court administrator position was not funded.”       6



At stage three of the analysis, the court held Mr. Hinsdale failed to produce

“evidence by which a reasonable jury could believe that the defendants’ proffered

reason is pretextual .... That the commissioners declined to fund the [Court

Administrator] position does not change the fact that it was unfunded and [Ms.]

Giskie cannot be held responsible for the commissioners’ decision.”

Accordingly, the court granted defendants’ summary judgment motion on this

claim.



         On appeal, Mr. Hinsdale argues there exist genuine issues of material fact

whether the City’s reason for his termination was pretextual. Defendants claim

Mr. Hinsdale did not establish the requisite causal connection for a prima facie

case, and there was insufficient evidence to establish pretext. We agree with Mr.

Hinsdale.



         6
          In their motion papers, defendants proferred two legitimate, non-discriminatory
reasons for Mr. Hinsdale’s termination: “the position was unfunded in the budget and
because of legitimate concerns about morale at the municipal court.” The district court’s
Memorandum and Order only addressed the “position was unfunded” reason, which is
also the only reason Mr. Hinsdale and defendants focus on in their respective argument
on appeal. Accordingly, we will also only address the “position was unfunded” reason,
and we express no opinion on the “concerns about morale” reason.


                                           -14-
       There is no question Mr. Hinsdale satisfied the first two elements of his

prima facie case, because he (1) decided to, and did, testify in his wife’s FLSA

lawsuit by deposition, and (2) was terminated. Since over five months separate

his deposition testimony   7
                               and termination, Mr. Hinsdale cannot establish

causation by temporal proximity alone.        See Anderson , 181 F.3d at 1179 (“[W]e

have held that a three-month period, standing alone, is insufficient to establish

causation.”); supra Part I. Nonetheless, we agree with the district court that Mr.

Hinsdale has provided sufficient additional “evidence of circumstances that

justify an inference of retaliatory motive” to establish causation.     Bullington v.

United Air Lines, Inc. , 186 F.3d 1301, 1320 (10th Cir. 1999) (quotation marks

and citation omitted);   see Conner , 181 F.3d at 1395 (“Unless the termination is

very closely connected in time to the protected conduct, the plaintiff will need to

rely on additional evidence beyond mere temporal proximity to establish

causation.”).



       Viewing the evidence and drawing reasonable inferences in Mr. Hinsdale’s

favor, the record reflects the following additional evidence establishing


       7
         We utilize the date of protected activity most favorable to Mr. Hinsdale in
evaluating whether a causal nexus exists; here, the date of his deposition testimony, which
occurred subsequent to his decision to testify. See Anderson, 181 F.3d at 1179; supra
Part I.


                                            -15-
causation. After Grace Hinsdale filed her FLSA lawsuit and before it became

known Mr. Hinsdale would testify in it, Messrs. Koochel, Bridenburg, and

Herrman separately told Mr. Olson that they “did not think it was right that a city

employee’s spouse would sue the City.” Upon becoming aware that Mr. Hinsdale

would testify in his wife’s FLSA lawsuit, Mr. Love testified it “rubbed [Mr.

Koochel] the wrong way” and Mr. Bridenburg stated “it was against the grain”

and he “did not like it.”



       Mr. Wilbers provided a monthly summary to the Commission, listing the

ongoing lawsuits involving the City along with the amount of legal fees incurred

by the City for each suit. The City received its first bill for legal fees associated

with Grace Hinsdale’s FLSA lawsuit after the Commission became aware of Mr.

Hinsdale’s decision to testify in it. Messrs. Koochel, Bridenburg, and Herrman

separately conveyed to Mr. Olson their negative reaction to the legal fees

associated with Grace Hinsdale’s FLSA lawsuit and their conclusion Mr.

Hinsdale should be terminated.    8




       8
          Mr. Olson testified: (1) Mr. Koochel spoke with him at least twice about it, was
“noticeably irate,” and said Mr. Hinsdale should be terminated; (2) Mr. Bridenburg told
him the fees were a “waste of money” and Mr. Hinsdale should be terminated; and (3)
Mr. Herrman told him the money spent on fees “could be used for other purposes to
benefit the citizens of Liberal,” and “the city should cut its losses and get rid of [Mr.]
Hinsdale.”


                                           -16-
      During three executive sessions of Commission meetings, Mr. Koochel

expressly stated to Mr. Olson that Mr. Hinsdale should be terminated because of

his wife’s FLSA lawsuit. In a separate conversation about Mr. Hinsdale’s

deposition testimony in his wife’s FLSA lawsuit, Mr. Bridenburg told Mr. Olson

that Mr. Hinsdale should be fired. Mr. Olson refused to fire Mr. Hinsdale,

because Mr. Olson concluded he did not have a sufficient reason.



      The Commission subsequently fired Mr. Olson by a three to two vote, with

Messrs. Koochel, Bridenburg, and Herrman voting for, and Messrs. Courtney and

Love voting against, his termination.   9
                                            Subsequently, the Commission made Ms.

Giskie Acting City Manager. Ms. Giskie told Mr. Courtney that “commissioners

were putting a lot of pressure on her to terminate Tom Hinsdale and she said it

was the usual ones,” which Mr. Courtney assumed meant Messrs. Koochel,

Bridenburg, and Herrman. Mr. Love testified he “felt [Ms. Giskie] was getting

extreme pressure [to terminate Mr. Hinsdale] by the way she was reporting to the

commission on [Mr.] Hinsdale’s activities.” Just before the January 18, 1995

termination meeting with Mr. Hinsdale, Ms. Giskie told Mr. Anderson that


      9
         Mr. Hinsdale concedes that Messrs. Koochel, Bridenburg, and Herrman each had
their own separate, personal reasons for voting to terminate Mr. Olson. Mr. Hinsdale
claims only Mr. Koochel wanted Mr. Olson terminated for his refusal to terminate Mr.
Hinsdale.


                                            -17-
Messrs. Koochel and Bridenburg “were pushing her to get rid of [Mr. Hinsdale].”



      According to Mr. Hinsdale, Ms. Giskie told him during the January 18,

1995 termination meeting “this was not her idea, and that it was out of her

control, making references that she was being pressured to take this action from

the commission.” Subsequently, Ms. Giskie met with Mr. Olson and told him she

had been receiving pressure from one or more commissioners to terminate Mr.

Hinsdale. Mr. Olson testified he said to Ms. Giskie: “[Y]ou did what they

wanted you to do.”



      We conclude this evidence reflects: (1) the pressure Ms. Giskie received

individually from Messrs. Koochel, Bridenburg, and Herrman was identical to the

pressure each put on Mr. Olson – that is, to terminate Mr. Hinsdale because of his

wife’s FLSA lawsuit and his decision to testify in it; and (2) Ms. Giskie decided

to terminate Mr. Hinsdale for the same retaliatory reasons motivating Messrs.

Koochel, Bridenburg and Herman. Accordingly, we hold Mr. Hinsdale presented

sufficient evidence to justify an inference of retaliatory motive, and thus establish

a causal connection between his decision to testify, and actual testimony, in his




                                         -18-
wife’s FLSA lawsuit and his termination.      10




       Mr. Hinsdale does not challenge the district court’s conclusion that

defendants met their burden of proffering a legitimate, non-discriminatory reason

for his termination: “The court administrator position was not funded.” The

issue we must now address is whether Mr. Hinsdale presented sufficient evidence

to create a genuine issue of material fact as to whether the proffered reason is

pretextual. See Conner , 121 F.3d at 1394. We note the proferred reason is

susceptible to two interpretations: (1) insufficient money existed in the City’s

1995 budgets to pay for Mr. Hinsdale’s salary as Court Administrator; or (2) the

“Court Administrator” position was not listed as a line item in any the City’s

1995 budgets. Under either interpretation, we conclude Mr. Hinsdale has carried

his burden of demonstrating pretext and is entitled to a trial on his claim.     See

Reeves v. Sanderson Plumbing Prods., Inc.          , 530 U.S. 133, 148 (2000) (“[A]

plaintiff’s prima facie case, combined with sufficient evidence to find that the



       10
         Defendants claim no such inference can be drawn in light of (1) Ms. Giskie’s
testimony that she did not believe she was receiving pressure from the commissioners to
terminate Mr. Hinsdale, and (2) even if Messrs. Koochel, Bridenburg, and Herrman did
pressure Ms. Giskie, there were various other reasons why they wanted Mr. Hinsdale
terminated. However, on a motion for summary judgment, we may not make credibility
determinations, weigh the evidence, or decide which inferences should be drawn from the
evidence. See Anderson, 477 U.S. at 255.


                                            -19-
employer’s asserted justification is false, may permit the trier of fact to conclude

that the employer unlawfully discriminated.”).



      Central to our evaluation of the evidence at this stage is the testimony of

Mr. Wilbers:

      Well, when Tom [Hinsdale] was transferred [into the Court
      Administrator position], I was not aware that this was being
      considered or that [Mr.] Olson was going to do it. He did it and then
      I went in and raised the question as to how are we going to pay for
      this new position because we had not put it in the budget. And so he
      asked me to take a look at the general fund balances at that time, and
      I think this was in July. And he also explained that we’re going to
      save some money over on the chief of police because we’re going to
      have a position here that won’t be filled for some time. And so I
      made an analysis of the 1994 expenditures and decided that we could
      – we had enough room in the general fund to fund that position for
      1994 for those remaining months.


      Regarding the first interpretation, we conclude the record contains

evidence from which a reasonable factfinder could believe that the City had

enough money to pay Mr. Hinsdale’s 1995 salary. As Mr. Wilbers explained, Mr.

Hinsdale’s 1994 salary as Court Administrator was paid out of the “general

fund,” which contained both the police department and municipal court budgets.

There was money available in the general fund due, in part, to the salary expense

savings created by the vacancy in the police chief position. Based on the record

before us and drawing all inferences in Mr. Hinsdale’s favor, the City did not


                                         -20-
hire a new police chief through at least the summer of 1995; instead, the City

delegated the chief’s duties to an existing City police officer. Accordingly,

exactly the same situation existed at the beginning of 1995 as in the latter half of

1994 – i.e. , the City’s police department budget had excess money because a new

Chief of Police had not yet been hired, which was enough to pay Mr. Hinsdale’s

salary as Court Administrator.



      Mr. Wilbers also testified the 1995 sales tax budget had indeed been

passed by the Commission, and the budget divided the revenues as follows: “50

percent capital improvement, 25 percent economic development, 10 percent for

crime and drug prevention, 5 percent for beautification, and ... 10 percent for

housing.” Mr. Olson explained the City expected to collect two million dollars in

1995 sales tax revenues, and Mr. Hinsdale’s salary as Court Administrator was to

be paid out of the money dedicated to crime-related activities. Ms. Giskie

confirmed the City was receiving the sales tax revenue. Drawing all inferences in

Mr. Hinsdale’s favor, Mr. Hinsdale’s salary was to be paid out of the $200,000 in

sales tax revenue allocated to “crime and drug prevention” in 1995. Because Mr.

Hinsdale’s Court Administrator salary was approximately $38,000, there was

more than enough money to pay his 1995 salary from the budgeted sales tax




                                         -21-
revenue. 11 Accordingly, Mr. Hinsdale has presented evidence demonstrating the

weakness and implausibility of the reason that insufficient money existed in the

City’s budgets to pay his salary, and a reasonable factfinder could rationally find

this reason unworthy of credence.

       Turning to the second interpretation, we conclude the record contains

evidence from which a reasonable factfinder could believe the Court

Administrator position need not have been listed as a line item in a City budget in

order to continue to exist. It appears undisputed the Court Administrator position

was not a line item in any of the City’s 1995 budgets.        But cf. supra note 11.

However, defendants do not present any state law or city ordinance requiring a

position to be listed as a line item on a city budget in order to exist; thus, this

presents an issue of fact. In her list of reasons for terminating Mr. Hinsdale, Ms.

Giskie wrote the following: “[T]his job is unfunded, and budgets are not bloated

enough to hide a $40,000 salary.” If it were sufficient to terminate Mr. Hinsdale



       11
          Exhibit #25 in the record is entitled “Crime Prevention and Alcohol Programs,”
and appears to be a budget describing how ten percent of the sales tax revenue would be
spent. This exhibit shows ten percent of the 1995 sales tax revenue to be $200,000, and
includes as a line item in the “Expenditures” section “Court/Community Corrections
Adm.” in the amount of $41,500. Although Exhibit #25 appears to be the proverbial
“smoking gun,” we cannot locate anything in the record that explains what this document
is or where it came from. Indeed, although the exhibit meshes with Mr. Wilbers’ and Mr.
Olson’s testimony, neither refer to it in those parts of their deposition transcripts in the
record on appeal. Accordingly, we do not consider Exhibit #25 in our analysis.


                                            -22-
because his position was not listed in any budget, Ms. Giskie would have had no

reason to discuss whether she could “hide” his position and salary within one or

more of the budgets. Thus, a reasonable factfinder could infer from Ms. Giskie’s

own statement that she knew listing the position in a budget was not a

prerequisite to the position existing, and could rationally find this reason

unworthy of credence.



      Further, defendants do not claim Messrs. Olson or Wilbers acted     ultra vires

when creating and funding the Court Administrator position in 1994. Mr. Olson

testified all the Commissioners agreed to the placement of Mr. Hinsdale in the

Court Administrator position. Mr. Wilbers explained this position was not in a

1994 City budget, yet he and Mr. Olson concluded it could be funded out of the

general fund. Accordingly, the fact the Court Administrator position existed and

was funded in 1994 while not being listed in a 1994 City budget is fundamentally

inconsistent with, and contradictory to, any alleged requirement that a position

must be listed in a budget to exist, and a reasonable factfinder could rationally

find this reason unworthy of credence.



      We therefore reverse the district court’s summary judgment ruling in favor

of defendants as to Mr. Hinsdale’s FLSA retaliation claim stemming from his


                                         -23-
termination.



      3. Ms. Giskie and Messrs. Koochel, Bridenburg, and Herrman as
Individually Named Defendants

       Ms. Giskie and Messrs. Koochel, Bridenburg, and Herrman argue they are

entitled to summary judgment in their individual capacities as a matter of law on

Mr. Hinsdale’s FLSA retaliation claims. They present this argument in a separate

section of their brief, which follows their entire   McDonnell Douglas analysis.

For the sake of convenience and clarity, we also address these arguments

separately.



       Ms. Giskie argues she is entitled to summary judgment in her individual

capacity as a matter of law, because Mr. Hinsdale “himself acknowledged she

was ‘apologetic’ when she informed him of her decision to terminate his

employment.” Specifically, she claims Mr. Hinsdale “presents absolutely no

evidence to demonstrate a retaliatory animus on her part, nor ... does he call into

question the legitimacy of her conclusion that the court administrator position

was not funded in the City budget.” We reject these arguments for the same

reasons supporting our previous conclusions that Mr. Hinsdale presented

sufficient evidence to: (1) justify an inference of retaliatory motive and thus

establish a causal connection between his decision to testify, and actual

                                             -24-
testimony, in his wife’s FLSA lawsuit and his termination; and (2) create a

genuine issue of material fact as to whether defendants’ proffered reason for his

termination is pretextual.   See supra Part III.A.2.



       Messrs. Koochel, Bridenburg, and Herrman argue they are entitled to

summary judgment in their individual capacities on Mr. Hinsdale’s FLSA

retaliation claims as a matter of law for two reasons: (1) they enjoy absolute

legislative immunity “for declining to vote to amend the City’s 1995 budget;”

and (2) any remarks they made to Mr. Olson and Ms. Giskie “were simply that –

remarks,” the City Manager makes employment decisions, and “even if it is

assumed the three commissioners harbored some retaliatory animus, [Mr.]

Hinsdale still cannot establish the causal link necessary to support a prima facie

case of FLSA retaliation.”   12
                                  We address each argument in turn.



       First, the law surrounding legislative immunity is well established in this

circuit:



       12
          Messrs. Koochel, Bridenburg, and Herrman also reiterate an argument they
raised within their discussion of the McDonnell Douglas analysis: that each of their
“legitimate concerns about [Mr.] Hinsdale’s job performance” eliminates any potential
FLSA retaliation liability. For the reason previously discussed, we again reject their
argument. See supra note 10.


                                           -25-
              In order to determine whether Defendants should be cloaked
       in legislative immunity, we look to the function that the Board
       members were performing when the actions at issue took place, and
       we examine the nature of those actions. The essentials of the
       legislative function are the determination of the legislative policy
       and its formulation and promulgation as a defined and binding rule
       of conduct. Further, legislative actions must be done in relation to
       the business before the legislative body....

                 ....

              Not all actions taken at a legislative meeting by a local
       legislator are legislative for purposes of immunity. Nor does voting
       on an issue, in and of itself, determine that the act is legislative in
       nature. Whether actions are, in law and fact, an exercise of
       legislative power depends not on their form but upon whether they
       contain matter which is properly to be regarded as legislative in its
       character and effect.

Kamplain v. Curry County Bd. of Comm’rs         , 159 F.3d 1248, 1251-52 (10th Cir.

1998) (citing Detz v. Hoover , 539 F. Supp. 532, 534 (E.D. Pa. 1982) for the

proposition that “a municipality’s employment decisions are ‘essentially

administrative in nature’”) (quotation marks, other citations, and alterations

omitted).   13
                 In this case, Messrs. Koochel, Bridenburg, and Herrman do not

provide a record citation for their assertion they “declin[ed] to vote to amend the


       13
           We note Bogan v. Scott-Harris, 523 U.S. 44 (1998), cited by Messrs. Koochel,
Bridenburg, and Herrman in support of their argument, and Kamplain, cited by Mr.
Hinsdale in opposition, are both § 1983 cases. See Bogan, 523 U.S. at 47, 54; Kamplain,
159 F.3d at 1250. Neither party explains why these cases should apply in a FLSA
retaliation lawsuit, a legal issue about which we express no opinion. Because we need
not resolve this legal issue to address defendants’ argument at this stage in the litigation,
we simply assume without deciding that these cases apply.


                                            -26-
City’s 1995 budget,” which means we do not know how they “declin[ed] to

vote,” to which “1995 budget” they are referring, what the budget process entails,

or the significance of declining to amend a budget in general or as it applies to

this case.   14
                  Accordingly, we decline to consider their absolute legislative

immunity argument, because there is an insufficiently developed record to allow

for a decision. They may raise the argument again on remand to the district

court. 15



       Second, Messrs. Koochel, Bridenburg, and Herrman argue Mr. Hinsdale


       14
           In the statement of facts section of their brief, defendants refer to a January 17,
1995 Commission meeting. During executive session, Ms. Giskie questioned whether the
Commission planned to fund the Court Administrator position that “had been placed in
the sales tax program,” because the position “was not funded in the regular budget for
1995.” She testified: “It was the consensus of the commission that they were not going
to be making any decisions on the sales tax program until a city manager was on board.”
In light of Ms. Giskie’s delineation between “the regular budget for 1995” and the “sales
tax program,” this testimony does not support defendants’ assertion that they “declin[ed]
to vote to amend the City’s 1995 budget.” To the extent defendants are instead claiming
absolute legislative immunity for reaching this “consensus” in executive session on the
“sales tax program,” defendants again fail to provide us with the factual record necessary
to evaluate their argument. For example, we do not know how business is properly
brought before the Commission, what exactly a “consensus of the commission” means, or
the significance and implications of reaching a “consensus” on a question presented
during executive session.

       15
          Messrs. Koochel, Bridenburg, and Herrman raised this issue with the district
court in both their arguments on Mr. Hinsdale’s FLSA retaliation claims and his § 1983
claims, but the district court only addressed it with regard to the § 1983 claims.


                                             -27-
cannot establish the requisite causal link between their alleged retaliatory animus

and the adverse employment actions due to the combination of Kan. Stat. Ann.

§ 12-1014 and Bullington . Specifically, they claim § 12-1014 places employment

decisions “solely on the shoulders of the city manager,” and this court in

Bullington “refused to hold liable [an] individual defendant who allegedly made

retaliatory remarks because he played no part in adverse employment decisions.”

We conclude this argument is unavailing, because        Bullington does not include

such a holding and is factually distinguishable from this case.     16




       In Bullington , the plaintiff brought discrimination and retaliation claims

against her employer, United Airlines, under both Title VII and the Age

Discrimination in Employment Act.        See Bullington , 186 F.3d at 1308.

Following an unsuccessful interview for a different job within the company, the

plaintiff informed the manager of the unit responsible for the decision “of her

‘strong concerns’ that one of her interviewers ... was biased against her.”        Id. at

1320. The manager then allegedly made retaliatory comments about the plaintiff


       16
          Accordingly, we assume without deciding that § 12-1014 places authority to
make employment decisions “solely on the shoulders of the city manager.” See Kan. Stat.
Ann. § 12-1014 (“The manager shall appoint and remove all heads of departments, and
all subordinate officers and employees of the city.... No member of the city commission
shall directly interfere with the conduct of any department, except at the express direction
of the commission.”).


                                            -28-
to another employee.      See id. The plaintiff filed her lawsuit after unsuccessfully

interviewing for the position two more times.         See id. at 1309. Neither the

manager nor the employee involved in the alleged retaliatory conversation were

among the employees that interviewed the plaintiff.         See id. at 1320-21.

Although the manager selected and supervised the interviewers, this court held

“evidence of an opportunity to influence does not amount to evidence of actual

influence,” and the absence of any evidence the manager “played any part in the

adverse employment decisions” means the plaintiff did not establish the requisite

causal connection between the protected activity and adverse employment action

necessary to establish a prima facie case of retaliation.      Id.



       We start our analysis by noting the only defendant in         Bullington was

United Airlines, which means this court had no occasion to address an

individual’s liability in a retaliation lawsuit.     See id. at 1309-10, 1320-21.

Messrs. Koochel, Bridenburg, and Herrman thus present no case law to support

their theory of individual liability. Further, Mr. Hinsdale does not rely on the

mere opportunity Messrs. Koochel, Bridenburg, and Herrman had to influence

Mr. Olson and Ms. Giskie.       See, e.g., Kan. Stat. Ann. § 12-1011 (“The manager

shall be appointed by the commission, and shall hold office at the pleasure of the

board.”). Rather, Mr. Hinsdale presented evidence of actual efforts by Messrs.


                                              -29-
Koochel, Bridenburg, and Herrman to pressure Mr. Olson and Ms. Giskie into

demoting and terminating Mr. Hinsdale for his testimony in his wife’s FLSA

lawsuit. See supra Part III.A.2. We conclude this evidence is sufficient at the

prima facie stage to show Messrs. Koochel, Bridenburg, and Herrman played a

part in the adverse employment decisions, and Mr. Hinsdale has established the

requisite causal link.



       We therefore conclude Ms. Giskie and Messrs. Koochel, Bridenburg, and

Herman are not entitled to summary judgment in their individual capacities as a

matter of law with regards to Mr. Hinsdale’s FLSA retaliation claims in light of

the state of the record on appeal.



       B. Mr. Hinsdale’s 42 U.S.C. § 1983 Claims        17



       “Section 1983 provides a federal cause of action against any person who,

acting under color of state law, deprives another of his federal rights.”   Conn v.

Gabbert , 526 U.S. 286, 290 (1999).




        In this section, “defendants” refers to Mr. Koochel, Mr. Bridenburg, Mr.
       17

Herrman, Ms. Giskie, and the City.


                                            -30-
      1. Freedom of Association

      Mr. Hinsdale claims defendants demoted and terminated him in retaliation

for the assistance he provided his wife in her FLSA lawsuit, in violation of his

First and Fourteenth Amendment right to freedom of association with her. He

relies on Owens v. Rush , 654 F.2d 1370 (10th Cir. 1981) (hereinafter “   Owens

II”), in which

      we construed [ NAACP v. Button , 371 U.S. 415 (1963)] as protecting
      activities involving the assistance of litigation vindicating civil
      rights. Accordingly, we held that “attending meetings on necessary
      legal steps” and “associating for the purpose of assisting persons
      seeking legal redress” are modes of expression and association
      protected by the First Amendment. Thus we allowed a police officer
      to pursue a First Amendment claim when he alleged that the sheriff’s
      department fired him because he assisted his wife in filing a sex
      discrimination claim against the department.

Copp v. Unified Sch. Dist. No. 501   , 882 F.2d 1547, 1550 (10th Cir. 1989)

(quoting Owens II , 654 F.2d at 1379). We held the district court erred in

granting the defendants’ motion to dismiss when the plaintiff alleged in the

operative complaint and pretrial order “he accompanied his wife to her attorney’s

office; that her Title VII charge was prepared by her attorney, executed and

directed for filing; [and] that she was assisted by plaintiff in such matter.”

Owens II , 654 F.2d at 1378-79.



      Copp identifies “litigation vindicating civil rights” as an essential element


                                         -31-
of this type of freedom of association claim.     18
                                                       See Copp , 882 F.3d at 1550.

Grace Hinsdale’s lawsuit sought unpaid overtime compensation pursuant to the

FLSA, which defendants argue does not meet this element. Mr. Hinsdale

responds that FLSA actions are equivalent to Title VII actions, because “both

arise from remedial federal legislation designed to protect employees.” On the

facts of this case, we are unwilling to expand the coverage of “litigation

vindicating civil rights” to include Grace Hinsdale’s FLSA lawsuit.



         We therefore affirm, on a different ground, the district court’s decision to

grant summary judgment for defendants on Mr. Hinsdale’s freedom of association

claim.



         2. Procedural Due Process

         Mr. Hinsdale appeals the district court’s grant of summary judgment to



         18
           The district court concluded it need not determine whether Grace Hinsdale’s
FLSA lawsuit qualifies as “litigation vindicating civil rights,” because it granted
summary judgment to Messrs. Koochel, Bridenburg, and Herrman based on absolute
legislative immunity, to Ms. Giskie because “no jury question as to causation exists,” and
to the City because Mr. Hinsdale abandoned his § 1983 claims against it. However,
“[w]e are free to affirm a district court decision on any grounds for which there is a
record sufficient to permit conclusions of law, even grounds not relied upon by the
district court.” United States v. Sandoval, 29 F.3d 537, 542 n.6 (10th Cir. 1994)
(quotation marks omitted).


                                           -32-
defendants on his Fourteenth Amendment procedural due process claim regarding

the manner in which he was terminated.       19
                                                  “The Fourteenth Amendment’s

procedural protection of property is a safeguard of the security of interests that a

person has already acquired in specific benefits.”       Board of Regents of State

Colls. v. Roth , 408 U.S. 564, 576 (1972). “In determining whether an individual

has been deprived of his [Fourteenth Amendment] right to procedural due

process, courts must engage in a two-step inquiry: (1) did the individual possess

a protected interest such that the due process protections were applicable; and if

so, then (2) was the individual afforded an appropriate level of process.”

Farthing v. City of Shawnee     , 39 F.3d 1131, 1135 (10th Cir. 1994).



       The district court assumed Mr. Hinsdale had a protected property interest

in continued employment, and held Mr. Hinsdale was “afforded adequate federal

procedural due process.” Mr. Hinsdale argues he had a protected property

interest in continued employment, and the district court erred in holding he

received adequate due process when he was terminated. We conclude Mr.


       19
         Although Mr. Hinsdale lists his demotion as an issue within his Fourteenth
Amendment claims in general, he failed to argue this issue in his appellate brief or at oral
argument within the context of his procedural due process claim. We conclude he has
waived this issue. See Abercrombie v. City of Catoosa, 896 F.2d 1228, 1231 (10th Cir.
1990) (holding the plaintiff waived an issue listed in his brief but not argued therein or at
oral argument).


                                            -33-
Hinsdale did not have a constitutionally protected property interest in continued

employment as Court Administrator, and, on this basis, affirm.        See Sandoval , 29

F.3d at 542 n.6.



       “Property interests, of course, are not created by the Constitution. Rather

they are created and their dimensions are defined by existing rules or

understandings that stem from an independent source such as state law – rules or

understandings that secure certain benefits and that support claims of entitlement

to those benefits.”    Roth , 408 U.S. at 577. In other words, “[property] interests

attain ... constitutional status by virtue of the fact that they have been initially

recognized and protected by state law.”      Paul v. Davis , 424 U.S. 693, 710 (1976).



       “In the context of a public employee ... the touchstone is whether, under

state law, the employee has ‘a legitimate claim of entitlement’ in continued

employment, as opposed to a ‘unilateral expectation’ or ‘an abstract need or

desire’ for it.”   Farthing , 39 F.3d at 1135 (quoting   Roth , 408 U.S. at 577).

“Protected property interests arise ... from state statutes, regulations, city

ordinances, and express or implied contracts. Such interests may be created by

rules or mutually explicit understandings that support Plaintiff’s claim of

entitlement to the benefit.”    Dill v. City of Edmond , 155 F.3d 1193, 1206 (10th


                                            -34-
Cir. 1998) (quotation marks, citations, and alteration omitted).



      In Farthing , we extensively reviewed Kansas law regarding public

employment in the context of a procedural due process analysis:

      [U]nder Kansas law, public employment is presumptively at-will....

            In those situations, however, where state law restricts a
      government employer’s removal power by requiring some type of
      “cause” or “fault” before taking any adverse action against the
      employee, then the Kansas Supreme Court has declared the employee
      does possess a protected property interest....

             In sum, then, the Kansas Supreme Court has clearly held an at-
      will employee does not possess a legitimate claim of entitlement in
      continued employment. The absence of a protected property interest
      compels the conclusion that the procedural due process safeguards
      are inapplicable. In contrast, where the employee is terminable only
      for cause, the Kansas Supreme Court recognizes the employee has a
      property interest in continued employment under state law. Under
      those circumstances, the Constitution requires that some level of due
      process be afforded in order to effectuate a deprivation of this
      interest.

39 F.3d at 1136. Thus, the issue on appeal is whether Mr. Hinsdale was

terminable only for cause.   See id.



      Mr. Hinsdale argues Liberal City Code § 1-406 restricts the City Manager’s

removal power by requiring “good cause” and “due process” before terminating a

City officer or employee in light of § 1-406’s plain language and its citation to

Kan. Stat. Ann. § 12-1014. Defendants claim: (1) § 1-406 applies only to

                                        -35-
officers and employees specifically identified in Article 4 of the City Code,

which does not include the Court Administrator position; and (2) the provision of

§ 12-1014 relied upon by Mr. Hinsdale does not apply to him. Article 4 of the

City Code is entitled “OFFICERS AND EMPLOYEES” and contains § 1-406,

which reads:

             REMOVAL, OFFICERS AND EMPLOYEES. The city
      manager for good cause may remove any appointive officer[] and
      employee whose appointment is herein provided. However, no
      officer or employee may be terminated without due process. (K.S.A.
      12-1014; Code 1983)

The appointive positions specifically listed in other sections of Article 4 are the

City Attorney, City Prosecutor, City Clerk, and City Treasurer.



      We are guided in our analysis by Kansas case law describing the powers of

a city manager in Kansas, and how such power can be restricted.

      K.S.A. 12-1014 ... does not provide for any term of office for city
      employees. Additionally, the statute does not place any limitation on
      the city manager’s power to remove an employee from office....
      There is no requirement in 12-1014 that a city manager have or give
      cause before he or she can remove ... a city employee from office.

Riddle v. City of Ottawa , 754 P.2d 465, 469 (Kan. Ct. App. 1988).

      The city manager statute provides a comprehensive and all-inclusive
      form of government for cities that adopt it. It fully covers the field.
      In the absence of direct legislative mandate this court will not
      deprive the city manager of any power or relieve him from any
      responsibility the statute places on him.


                                         -36-
Piper v. City of Wichita , 258 P.2d 253, 261 (Kan. 1953) (emphasis added).


       We conclude § 1-406 does not create a protected property interest in

continued employment for Mr. Hinsdale as Court Administrator. Evaluating the

plain language of § 1-406, we agree with defendants that the first sentence limits

the “good cause” restriction on the City Manager’s removal power to those

positions “herein provided” –     i.e. , listed in Article 4.   20
                                                                     Because “Court

Administrator” is not among the listed positions, we conclude the “good cause”

restriction does not apply to Mr. Hinsdale’s employment at the time of his

termination.



       We will assume for purposes of this appeal the “due process” requirement

in § 1-406 applies to the Court Administrator position, because there is no similar

language limiting this requirement to officers or employees “herein provided.”

“It is well established in this circuit, however, that procedural protections alone

do not create a claim of entitlement to continued public employment.”                 Kingsford

v. Salt Lake City Sch. Dist.   , 247 F.3d 1123, 1129 (10th Cir. 2001);          see Bunger v.



       20
         Mr. Hinsdale did not respond to this argument on appeal or in the district court.
Even if we were to interpret “herein provided” to mean the entire City Code, Mr.
Hinsdale has presented no evidence that the “Court Administrator” position exists in the
City Code or is an “appointive” officer or employee position. Liberal City Code § 1-406.


                                             -37-
University of Okla. Bd. of Regents        , 95 F.3d 987, 990-91 (10th Cir. 1996)

(holding plaintiffs may not “attempt[] to construct a property interest out of

procedural timber” (citing    Cleveland Bd. of Educ. v. Loudermill      , 470 U.S. 532,

541 (1985)). Accordingly, we conclude the “due process” requirement is

insufficient to create a protected property interest, because this requirement does

not limit the reason why – i.e. , for “cause” or “fault” – an employee can be

terminated; instead, it only limits the      manner – i.e. , with “due process” – in

which an employee can be terminated.           See Farthing , 39 F.3d at 1136. Quite

simply, it is not a sufficiently “direct” legislative mandate to affect the at-will

status of Mr. Hinsdale’s employment as Court Administrator.           Piper , 258 P.2d at

261; see Riddle , 754 P.2d at 469.



       Turning to § 1-406’s parenthetical citation to Kan. Stat. Ann. § 12-1014,

Mr. Hinsdale argues this simple reference incorporates “for cause” language from

the state statue into § 1-406. Although Mr. Hinsdale quotes only the second

sentence of the following quote from § 12-1014, we believe the first sentence is

necessary to bring context and meaning to the words used in the second sentence:

       Provided, That if any city operating under the commission form of
       government adopts the city manager form of government, after
       January 1, 1947, and at the time of such adoption has a civil service
       commission, said commission shall have a right to serve out its
       present time and such city shall continue to have a civil service
       commission and such civil service commission shall determine the

                                               -38-
      merit and fitness of any and every person appointed to any position
      within the jurisdiction of the civil service commission, as established
      by the laws of 1913, chapter 88, and acts amendatory thereto: And
      provided further, That no officer or employee who is under civil
      service at the time of the adoption of the city manager form of
      government shall be discharged or removed from the office or
      position of employment he or she holds at the time of such adoption,
      except for cause , and then only in the manner prescribed by the civil
      service law in force at the time such removal or discharge is sought.

Kan. Stat. Ann. § 12-1014 (footnote omitted and emphasis added). Mr.

Hinsdale’s argument fails for three reasons. First, he has presented no evidence

that the City had a civil service commission at the time it adopted the city

manager form of government. Second, even if a civil service commission existed

at that time, he has provided no evidence that he was employed in a civil service

position. Third, § 1-406’s parenthetical citation to § 12-1014 is not sufficiently

“direct” to extract out of context the “for cause” phrase and impose it on the

Liberal City Manager’s ability to take adverse employment action against officers

and employees not covered within Article 4.     Piper , 258 P.2d at 261; see Riddle ,

754 P.2d at 469.



      Accordingly, we affirm the district court’s decision to grant summary

judgment to defendants on Mr. Hinsdale’s procedural due process claim.




                                         -39-
       3. Substantive Due Process

       Mr. Hinsdale claims defendants violated his Fourteenth Amendment right

to substantive due process, because his demotion and termination were arbitrary

and capricious. The district court assumed Mr. Hinsdale had a property interest

entitled to the protections of the substantive due process clause, held “there

simply is no evidence that either [Mr.] Olson’s or [Ms.] Giskie’s decisions were

arbitrary, capricious or without rational basis,” and granted defendants summary

judgment on this claim. On appeal, Mr. Hinsdale claims Messrs. Koochel,

Bridenburg, and Herrman “clearly abused their power and/or employed it as an

instrument of oppression” to have Mr. Hinsdale demoted and terminated.

Defendants argue: (1) Mr. Hinsdale’s failure to establish a protected property

interest for procedural due process purposes dooms his substantive due process

claim; and (2) defendants’ actions were not “arbitrary or capricious and certainly

were not conscience-shocking.” We agree with defendants’ first argument on

appeal, and, on this basis, affirm.   See Sandoval , 29 F.3d at 542 n.6.



       “In order to present a claim of denial of substantive due process by a

discharge for arbitrary or capricious reasons, a liberty or property interest must be

present to which the protection of due process can attach.”    Clinger v. New

Mexico Highlands Univ. , 215 F.3d 1162, 1167 (10th Cir. 2000) (quotation marks


                                           -40-
and citation omitted). “[O]ur circuit precedent does not clearly delineate what

specific property interests in employment are fundamental, and thus protected by

the doctrine of substantive due process.”     Hennigh v. City of Shawnee , 155 F.3d

1249, 1257 (10th Cir. 1998). “In general, we look to state law to determine

whether a property interest in employment exists.”      Clinger , 215 F.3d at 1167.

We have granted summary judgment for the defendants on both procedural and

substantive due process claims where the plaintiff – a city employee – failed to

present sufficient evidence to create a genuine issue of material fact as to

whether he had a protected property interest under state law.     See Mitchell v. City

of Moore , 218 F.3d 1190, 1198-99 (10th Cir. 2000);      see also Hyde Park Co. v.

Santa Fe City Council , 226 F.3d 1207, 1210 (10th Cir. 2000) (“We established

nearly twenty-five years ago that to prevail on either a procedural or substantive

due process claim, a plaintiff must first establish that a defendant’s actions

deprived plaintiff of a protectible property interest.”).



      Based on the structure of Mr. Hinsdale’s brief on appeal, it appears he is

basing his substantive due process claim on his procedural due process argument

that he had a protected property interest in employment pursuant to Liberal City

Code § 1-406. Because we concluded above that Mr. Hinsdale does not have a




                                            -41-
protected property interest in employment for procedural due process purposes,           21



we conclude his substantive due process claim must fail as well.           See Mitchell ,

218 F.3d at 1198-99;   see also Hyde Park Co. , 226 F.3d at 1210. Accordingly,

we affirm the district court’s decision to grant summary judgment to defendants

on Mr. Hinsdale’s substantive due process claim.



      4. Equal Protection

      The district court concluded Mr. Hinsdale abandoned his equal protection

claim by failing to address it in his response to defendants’ motion for summary

judgment. Mr. Hinsdale concedes he failed to address the claim in his

memorandum opposing summary judgment, but blames his failure on the local

district court rule limiting the length of memoranda supporting or opposing

summary judgment to twenty-five pages and the district court’s denial of his

motion to exceed the page limitation. In     Coffey v. Healthtrust, Inc.    , 955 F.2d

1388 (10th Cir. 1992), we expressly rejected the plaintiff’s argument that a “page

limitation placed on his brief in the district court” excused his failure to


      21
          Although Mr. Hinsdale addresses his demotion in his substantive due process
claim, he does not argue on appeal that he had a protected property interest in continued
employment as Chief of Police. See supra note 19. Nonetheless, for the reasons
discussed above regarding his procedural due process claim and the scope of Liberal City
Code § 1-406, we conclude Mr. Hinsdale did not have a constitutionally protected
property interest in continued employment as Chief of Police. See supra Part III.B.2.


                                           -42-
challenge or rebut the defendants’ arguments in their summary judgment motion.

Id. at 1393. We held this failure “is fatal to his attempt to raise and rebut such

arguments on this appeal.”   Id. Accordingly, we affirm the district court’s

decision to grant summary judgment for defendants on Mr. Hinsdale’s equal

protection claim.



      5. Claims Against the City

      The district court concluded Mr. Hinsdale abandoned his § 1983 claims

against the City by failing to address them in his response to defendants’ motion

for summary judgment. Mr. Hinsdale again concedes he failed to address

defendants’ arguments in his memorandum opposing summary judgment, but

claims the failure to respond is excusable due to: (1) defendants’ failure to raise

the arguments as a “separate issue” and that it was merely a “conclusory, three

sentence paragraph within their arguments;” and (2) the local rule limiting the

length of his opposition brief.



      First, on summary judgment, defendants, as movants who will not carry the

burden of persuasion at trial, made an argument why summary judgment is

appropriate as to a particular claim, which shifted the burden to Mr. Hinsdale, as

nonmovant. See Adler , 144 F.3d at 670-71. Mr. Hinsdale’s failure to respond is


                                         -43-
fatal to his claims.   See id. at 670. Second, Coffey disposes of Mr. Hinsdale’s

second argument for the reasons discussed above.         See supra Part III.B.4.



       We therefore affirm the district court’s decision to grant summary

judgment for the City as to Mr. Hinsdale’s § 1983 claims.



       6. Conclusion

       Because we affirm the district court’s decision to grant defendants

summary judgment on each of Mr. Hinsdale’s § 1983 claims on appeal, we need

not address Mr. Hinsdale’s argument that Messrs. Koochel, Bridenburg, and

Herman are not entitled to absolute legislative or qualified immunity, and Ms.

Giskie is not entitled to qualified immunity, as to these claims.     See Griffin v.

Davies , 929 F.2d 550, 554 (10th Cir.),    cert. denied , 502 U.S. 878 (1991) (“We

will not undertake to decide issues that do not affect the outcome of a dispute.”).




                                            -44-
      C. 42 U.S.C. § 1985(2) and (3) Claims       22



      Mr. Hinsdale claims defendants     23
                                              conspired in violation of 42 U.S.C.

§ 1985(2) and (3) to terminate his employment because of his decision to testify,

and actual testimony, in his wife’s FLSA lawsuit. The existence of a conspiracy

is an essential element of a cause of action under both subsections (2) and (3) of

§ 1985. See Tilton v. Richardson , 6 F.3d 683, 685-86 (10th Cir. 1993)

(§1985(3)), cert. denied , 510 U.S. 1093 (1994);       Abercrombie , 896 F.2d at 1230

(§1985(2)). A civil conspiracy requires a meeting of the minds or agreement

among the defendants and concerted action.         See Abercrombie , 896 F.2d at 1230-

31. The district court held Mr. Hinsdale “has not produced sufficient evidence of

the existence of a conspiracy between [Messrs.] Koochel, Bridenburg, and

Herrman,” and “offered no evidence that [Ms.] Giskie was a member of the

conspiracy.” We agree with the district court.


      22
           Mr. Hinsdale argues he raised § 1985 claims under both subsections (2) and (3)
in his opposition to defendants’ summary judgment motion, and that his complaint and
the pretrial order may be reasonably interpreted to bring both causes of action. We agree,
and, therefore, reject defendants’ argument that Mr. Hinsdale is raising a § 1985(2) claim
for the first time on appeal. Although the district court addressed Mr. Hinsdale’s
conspiracy claim under subsection (3), its holding equally disposes of a claim under
subsection (2). See infra Part III.C. Accordingly, we address both claims pursuant to our
de novo review.

      23
        In this section, “defendants” refers to Mr. Koochel, Mr. Bridenburg, Mr.
Herrman, and Ms. Giskie.


                                           -45-
      On appeal, Mr. Hinsdale claims “[a] conspiracy is shown, since no single

Commissioner had the political clout or legal authority to terminate [Mr.]

Hinsdale on his own.” According to Mr. Hinsdale, the combination of Messrs.

Koochel, Bridenburg, and Herrman’s vote to terminate Mr. Olson and the

individual pressure each applied on Ms. Giskie to terminate Mr. Hinsdale

evidences a conspiracy amongst the four. We conclude this is insufficient to

create a genuine issue of material fact as to whether a conspiracy existed.



      First, as discussed supra Part III.A.2 and note 9, Mr. Hinsdale concedes

only Mr. Koochel wanted to terminate Mr. Olson for his refusal to terminate Mr.

Hinsdale. In contrast, Messrs. Bridenburg and Herrman had their own separate,

personal reasons for voting to terminate Mr. Olson. Second, Mr. Hinsdale points

to no evidence in the record of an agreement or concerted action by Messrs.

Koochel, Bridenburg, and Herrman to seek his termination; each approached

either Mr. Olson or Ms. Giskie individually with his desire to see Mr. Hinsdale

terminated. Cf. Abercrombie , 896 F.2d at 1231 (“Without any evidence of

communication between [the defendants], there is nothing to give rise to the

inference that they conspired.”). Third, Mr. Hinsdale does not challenge on

appeal the district court’s conclusion that he “offered no evidence that [Ms.]

Giskie was a member of the conspiracy.”


                                        -46-
      Accordingly, we affirm the district court’s decision to grant summary

judgment to defendants on Mr. Hinsdale’s § 1985 claims.



      D. Grace Hinsdale’s § 1983 Freedom of Association Claim

      Grace Hinsdale claims defendants     24
                                                demoted and terminated her husband in

retaliation for her FLSA lawsuit against the City, in violation of her First and

Fourteenth Amendment right to freedom of association with him as defined in

Owens II . Essentially, she argues: “If Tom Hinsdale’s right of association was

violated, her’s [sic] was also.” The district court granted defendants summary

judgment on this claim, because: (1) Grace Hinsdale’s “derivative claim[]” did

not survive summary judgment for defendants on her husband’s freedom of

association claim; and, in the alternative, (2) Grace Hinsdale failed to establish

an “injury in fact” and thus does not have standing to pursue her claim. On

appeal, Grace Hinsdale only challenges the district court’s conclusion she does

not have standing. Having failed to challenge the district court’s first holding,

we deem the issue waived.   25
                                 See State Farm Fire & Cas. Co. v. Mhoon    , 31 F.3d

      24
        In this section, “defendants” refers to Mr. Koochel, Mr. Bridenburg, Mr.
Herrman, Ms. Giskie, and the City.

      25
           We do, however, note Owens II does not provide a cause of action for the
litigating spouse, but rather only one for the assisting spouse. See Copp, 882 F.2d at
1550; Owens II, 654 F.2d at 1378-79. As for the litigating spouse in Owens II, who was
also discharged from employment with the sheriff’s department, this court stated she

                                          -47-
979, 984 n.7 (10th Cir. 1994) (“[A]ppellant failed to raise this issue in his

opening brief and, hence, has waived the point.”). Thus, we need not address her

standing argument.    See Griffin , 929 F.2d at 554.



       We therefore affirm the district court’s decision to grant summary

judgment for defendants on Grace Hinsdale’s freedom of association claim.



IV. Conclusion

       We REVERSE the district court’s decision to grant summary judgment for

Mr. Koochel, Mr. Bridenburg, Mr. Herrman, Ms. Giskie, and the City on Mr.




“could possibly have presented a colorable § 1983 claim . . . for discharge for exercising
First Amendment rights.” Owens II, 654 F.2d at 1373, 1378; see Owens v. Rush, 636
F.2d 283, 285 (10th Cir. 1980) (hereinafter “Owens I”). Thus, we did not open the door
to a claim by the litigating spouse based solely on the assisting spouse’s freedom of
association claim. Finally, to the extent Grace Hinsdale is trying to bring the type of
claim identified in Owens II for the litigating spouse, the record is devoid of any claim or
evidence that she was discharged from employment by the City because of her FLSA
lawsuit.


                                            -48-
Hinsdale’s FLSA retaliation claims,   AFFIRM the district court’s decision in all

other respects, and   REMAND for proceedings consistent with this Order and

Judgment.


                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Senior Circuit Judge




                                        -49-